DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.
Claims 3-8, 11, 13, 15, 17, 18, 22, 27, 33, 36, 39, 48 and 49 were previously pending. Applicant amended claim 3 and cancelled claims 11 and 15. Claims 3-8, 13, 17, 18, 22, 27, 33, 36, 39, 48 and 49 are under consideration.
Applicant’s claim amendments did not obviate the previously presented rejection under 35 U.S.C. 103 for reasons given in the Response to Arguments section below. This office action contains new grounds for rejection necessitated by amendment.
Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 3-8, 13, 17, 18, 22, 27, 33, 36, 39, 48 and 49 (with limitations of claims 11 and 15 incorporated into claim 3) under 35 U.S.C. 103 over Hutchins et al. and Rohatgi et al., Applicant argues the following:
“Applicant submits that this does not teach or suggest claim 3 as amended herein. As regards Hutchins, Instructions to amplify a singular “D-J junction” does not disclose or suggest “multiple primary locus- specific primers comprise sequences selected from SEQ ID Nos: 1-32 and 43-65 are present in the same reaction mixture and collectively, the multiple primers specifically anneal i) to a sequence in each of JH1, JH2, JH3, or JH4 or ii) to at least one sequence in each of the JH, JK, and JL gene segments present in the genome of the cell or organism prior to V(D)J recombination.” As regards Rohatgi, Applicant finds no reference to JH regions on page 206 of Rohatgi. Table 1 of Rohatgi does reference “JH” and provides 3 primers, but it in no way references multiple JH regions (note that the “4” in Table 1 refers to the percentage of Rohatgi’s genes that comprise JH, not to a feature of JH itself). As the Office Action concedes on page page 10 of the Final Office Action, Rohatgi’s primers align only with JHl. This does not disclose or suggest “multiple primary locus-specific primers comprise sequences selected from SEQ ID Nos: 1-32 and 43-65 are present in the same reaction mixture and collectively, the multiple primers specifically anneal 1) to a sequence in each of JHl, JH2, JH3, or JH4.”
	The primers of the prior art, including Rohatgi are not alleged to have any degree of sequence identity with the claimed primers, merely to anneal to the same target gene. As explained in the instant specification, the recited primers offer unexpected results compared to what is described in the prior art at least because the instant primers are capable of multiplexed reactions. See paragraph [00191]. Design of primer combinations suitable for multiplex requires significant development and inventive work. Development of a multiplexed set of primers is not merely a matter of substituting mere alternatives, e.g., such as with standard PCR techniques.
	Rohatgi does not teach or suggest that their primers are suitable or capable of multiplexed reactions or of specifically annealing “i) to a sequence in each of JH1, JH2, JH3, or JH4 or ii) to at least one sequence in each of the JH, JK, and JL gene segments present in the genome of the cell or organism prior to V(D)J recombination.” None of the art provides any suggestion or motivation for such a primer set, much less a primer set comprising the specific sequences set forth in the instant claims. In view of the complexity of multiplexed reactions, the cited art cannot provide a reasonable expectation of success in arriving at the method of claim 3, or the results detailed above. Reconsideration and withdrawal of the rejection under 35 U.S.C. $103, is respectfully requested.
	In view of the above, Applicant submits that all issues raised in the Office Action are addressed herein. Entry of the proposed amendments and reconsideration of the claims is respectfully requested.
	Applicant does not acquiesce in the Examiner’s characterizations of the art including the alleged motivation to combine references. For brevity and to advance prosecution, however, applicants may have not addressed all characterizations of the art and reserve the right to do so in further prosecution of this or a subsequent application. The absence of an explicit response by the applicants to any of the Examiner's positions does not constitute a concession of the Examiner's positions. The fact that applicants’ comments have focused on particular arguments does not constitute a concession that there are no other arguments for patentability of the claims. All of the dependent claims are patentable for at least the reasons given with respect to the claims on which they depend.”
Response
	First, the primers of Rohatgi et al. hybridize to a conserved region of all four JH genes, all five JK genes and all five JL genes (Tables 1-3). The following information is provided by Rohatgi et al. (page 211, fourth paragraph):
	“As a first step towards designing the primers, mouse germline Ig sequences were downloaded from international ImMunoGeneTics information system [IMGT, (Lefranc, 2003)]
and IgBLAST databases. We focused our primer designing effort on the two most commonly used inbred strains of mice, namely C57BL/6 and BALB/c. The sequences were grouped in
16 VH (350 members),19 Vκ (164 members), 3 Vλ (3 members), 1 JH (4 members), 1 Jκ (5 members), and 1 Jλ (5 members) families according to the IMGT nomenclature. MacVector software was used to analyze each Ig gene family. Based on the nucleotide sequence alignment of individual families, we designed a set of external and internal primers targeting conserved motifs in the leader, framework region 1, joining and constant regions of H and L chain genes (Fig. 1)….”
	Further, Rohatgi et al. teach two different JH internal primers (Table 1) and two different external and internal primers for JL segments (Table 3), as well as multiplex amplification using these primer pairs (page 209, third and fourth paragraphs). Since the claims require “multiple”, i.e., at least two primers in the same reaction mixture, Rohatgi et al. teach these limitations.
	The rejection is maintained.
Claim Interpretation
6.	Applicant defined the term “LAM-PCR in paragraph [0064] as follows:
“[0064] Linear Amplification Mediated PCR (LAM-PCR) is a type of PCR in which a primer to a known sequence (bait) is used to produce single-stranded DNA (ssDNA) from a target nucleic acid sequence, where the PCR product comprises sequence downstream from the site at which the primer anneals.”
7.	Applicant defined the term “primary locus-specific primer” in paragraph [0067] as follows:
“[0067] A primary locus-specific primer is a primer that can specifically anneal to a known sequence at at least one V, D, or J segment, a sequence flanking a V, D, or J segment, or a sequence flanking a sequence known/suspected to be involved in a rearrangement.”
8.	Applicant defined the term “adaptor molecule” in paragraph [0076] as follows:
“[0076] The adaptor molecule is a double-stranded oligonucleotide, e.g. a dsDNA molecule comprising a distal portion of known DNA sequence that can be used to design PCR primers for a nested PCR amplification; and a proximal portion comprising random nucleotides and a 3' overhang.”
9.	Applicant defined the term “barcode sequence” in paragraph [0083] as follows:
“…As used herein, "barcode" refers to a DNA sequence used as a barcode or tag for identification of a target molecule.”
10.	Applicant did not define the term “ligating”, therefore any attachment of an adaptor to single-stranded DNA is considered to anticipate this term.
11.	Applicant did not define the term “degenerate region of the targeted gene segment(s)”, therefore it is interpreted as being any region, since any region can have mutations.
12.	Applicant did not define the term “Ig repertoire sequences”, therefore any number of type of Ig sequences detected is considered to anticipate this term.
13.	Applicant did not define the terms “distal portion” and “proximal portion” of an adaptor, therefore they are interpreted as any portion of the adaptor.
14.	Regarding claim 3, step c) requires producing: i) a single-stranded DNA product by LAM-PCR, ii) cDNA by reverse transcription or iii) both ssDNA and cDNA.
15.	The term “multiple primers” is interpreted as two or more primers.
16.	The limitation “…wherein the multiple primary locus-specific primers …. Are present in the same reaction mixture and collectively, the multiple primers specifically anneal ….ii) to at least one sequence in each of the JH, JK, and JL gene segments…” is indefinite since it is not clear whether the multiple primers have to anneal to one of the JH, JK, and JL sequences or to all three JH, JK, and JL sequences, therefore it is interpreted as either.
Claim Rejections - 35 USC § 112
17.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


18.	Claims 3-8, 13, 17, 18, 22, 27, 33, 36, 39, 48 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3-8, 13, 17, 18, 22, 27, 33, 36, 39, 48 and 49 are indefinite in claim 3. Claim 3 is indefinite over the recitation of “…wherein the multiple primary locus-specific primers ….are present in the same reaction mixture and collectively, the multiple primers specifically anneal ….ii) to at least one sequence in each of the JH, JK, and JL gene segments…” It is not clear whether the multiple primers have to anneal to one of the JH, JK, and JL sequences or to all three JH, JK, and JL sequences, therefore the claims do not have clear metes and bounds.


Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
22.	Claims 3-8, 13, 17, 18, 22, 27, 33, 36, 39, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins et al. (US 2016/0040234 A1; published February 2016; previously cited), Rohatgi et al. (J. Immunol. Meth., vol. 339, pp. 205-219, 2008; previously cited) and GenBank Accession No. AB189968 (March 2005; previously cited).
A) Regarding claim 3, Hutchins et al. teach a method of detecting VDJ rearrangements in Ig sequences ([0004]; [0023]; [0037]), the method comprising the steps of (since steps b) and f) are optional, they are omitted): 
a. extracting mRNA from a cell (Fig. 1; [0008]); 
c. producing: cDNA from mRNA by reverse-transcription with at least multiple primary locus-specific primers (Fig. 4; [0008]; [0024]);
d. producing a ligated cDNA product by ligating the cDNA produced in step (c) to an adaptor, wherein the adaptor comprises: a distal portion of known DNA sequence that can be used to design PCR primers for a nested PCR amplification; a proximal portion of random nucleotides; and a 3' overhang (Fig. 4; [0008]; [0024]; where, after reverse transcriptase template switches to the template switching oligo, the oligo forms a double-stranded adapter attached to single-stranded cDNA); 
e. producing a nested PCR product by performing a nested-PCR with an adaptor-specific primer and at least one secondary locus-specific primer using the ligated product of step (d), thereby amplifying the nucleic acid sequence comprising Ig repertoire sequence (Fig. 5; [0008]; [0024]; [0039]); 
g. producing a sequenced nested PCR product by sequencing the nested PCR product ([0008]; [0024]; [0044]-[0074]); and 
h. aligning the sequenced nested PCR product against a reference sequence or antigen receptor database ([0078]).
Regarding claims 4 and 5, Hutchins et al. teach VDJ recombination ([0004]; [0037]).
Regarding claim 6, Hutchins et al. teach B cells ([0032]-[0033]).
Regarding claims 7, 18 and 22, Hutchins et al. teach cells exposed to antigen ([0102]-[0103]). Since the antigen exposure causes B-cell to undergo VDJ recombination, by teaching exposing cells to antigens Hutchins et al. inherently teach initiating VDJ recombination.
Regarding claim 8, Hutchins et al. teach somatic hypermutation in B-cells ([0003]).
Regarding claim 27, Hutchins et al. teach primers comprising affinity tags ([0038]).
Regarding claim 33, Hutchins et al. teach secondary primers comprising barcode sequences (Fig. 5).
Regarding claims 36 and 39, Hutchins et al. teach adaptor comprising random sequence between distal and proximal sequences (Fig. 4).
Regarding claim 48, Hutchins et al. teach do not teach a blocking step (Fig. 4 and 5; [0008]; [0024]).
Regarding claim 49, Hutchins et al. do not teach performing end repair before step c) (Fig. 4 and 5; [0008]; [0024]).
	B) Hutchins et al. do not teach using primers selected from primers with SEQ ID NO: 1-32 and 43-65. Hutchins et al. do not specifically teach sequence specific primers annealing to J segments of IgH chains.
Regarding claims 3, 13 and 17, Hutchins et al. teach ([0037]):
“[0037] In some embodiments, the region to be amplified includes the full clonal sequence or a subset of the clonal sequence, including the V-D junction, D-J junction of an immunoglobulin or T-cell receptor gene, the full variable region of an immunoglobulin or T-cell receptor gene, the antigen recognition region, or a CDR, e.g., complementarity determining region 3 (CDR3).”
	C) Regarding claims 3, 13 and 17, Rohatgi et al. teach primers for nested amplification of mouse rearranged Ig variable region genes, including primers annealing to the four JH degenerate regions of IgH  and two internal primers for the JH regions (page 206, paragraphs 6-7; page 207, Table 1; page 211, fourth paragraph). Further, Rohatgi et al. teach two external and two internal primers for the five JL regions (Table 3; page 211, fourth paragraph). Rohatgi et al. teach a multiplex amplification using the JH and JL primers (page 209, third and fourth paragraph).
	The instant primers with SEQ ID NO: 1 and 2 and the JH primers of Rohatgi et al. were aligned with a sequence of JH1 chain with GenBank Accession No. AB189968. The BLAST alignments of the primers of Rohatgi et al. are attached to this office action.
	SEQ ID NO: 1
LOCUS       AB189968                 398 bp    DNA     linear   ROD 26-JUL-2016
DEFINITION  Mus musculus JH1 gene for immunoglobulin H-chain V-region, partial
            cds, strain:C57BL/6.
ACCESSION   AB189968
VERSION     AB189968.1
KEYWORDS    .
SOURCE      Mus musculus (house mouse)
  ORGANISM  Mus musculus
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Glires; Rodentia; Myomorpha;
            Muroidea; Muridae; Murinae; Mus; Mus.
REFERENCE   1
  AUTHORS   Furukawa,K., Manabe,A., Furukawa,A., Kuba,H., Okajima,T. and
            Azuma,T.
  TITLE     Initial repertoire of anti-(4-hydroxy-3-nitrophenylacetyl)
            antibodies as potential donors for effective affinity maturation
  JOURNAL   Mol. Immunol. 43 (11), 1751-1760 (2006)
   PUBMED   16406527
REFERENCE   2  (bases 1 to 398)
  AUTHORS   Furukawa,A. and Furukawa,K.
  TITLE     Direct Submission
  JOURNAL   Submitted (07-SEP-2004) Koji Furukawa, National Institute of
            Advanced Industrial Science and Technology, Age Dimension Research
            Center; 1-1-1, Higashi, Tsukuba, Ibaraki 305-8566, Japan
            (E-mail:koji-furukawa@aist.go.jp, Tel:81-29-861-6749,
            Fax:81-29-861-2704)
FEATURES             Location/Qualifiers
     source          1..398
                     /organism="Mus musculus"
                     /mol_type="genomic DNA"
                     /strain="C57BL/6"
                     /db_xref="taxon:10090"
                     /haplotype="H-2B"
                     /cell_type="liver cells"
                     /germline
                     /note="Mus musculus genomic DNA for immunoglobulin JH1
                     gene"
     gene            212
                     /gene="JH1"
     CDS             212
                     /gene="JH1"
                     /note="9th position is occupied by Thr instead of Ala used
                     in H-2D mice;
                     a part of immunoglobulin H-chain V-region"
                     /codon_start=1
                     /product="immunoglobulin H-chain V-region"
                     /protein_id="BAD90913.1"
                     /translation="YWYFDVWGTGTTVTVSS"

  Query Match             100.0%;  Score 19;  DB 804;  Length 398;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTGCAGCATGCAGAGTGTG 19
              |||||||||||||||||||
Db         80 CTGCAGCATGCAGAGTGTG 98



	SEQ ID NO: 2
LOCUS       AB189968                 398 bp    DNA     linear   ROD 26-JUL-2016
DEFINITION  Mus musculus JH1 gene for immunoglobulin H-chain V-region, partial
            cds, strain:C57BL/6.
ACCESSION   AB189968
VERSION     AB189968.1
KEYWORDS    .
SOURCE      Mus musculus (house mouse)
  ORGANISM  Mus musculus
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Glires; Rodentia; Myomorpha;
            Muroidea; Muridae; Murinae; Mus; Mus.
REFERENCE   1
  AUTHORS   Furukawa,K., Manabe,A., Furukawa,A., Kuba,H., Okajima,T. and
            Azuma,T.
  TITLE     Initial repertoire of anti-(4-hydroxy-3-nitrophenylacetyl)
            antibodies as potential donors for effective affinity maturation
  JOURNAL   Mol. Immunol. 43 (11), 1751-1760 (2006)
   PUBMED   16406527
REFERENCE   2  (bases 1 to 398)
  AUTHORS   Furukawa,A. and Furukawa,K.
  TITLE     Direct Submission
  JOURNAL   Submitted (07-SEP-2004) Koji Furukawa, National Institute of
            Advanced Industrial Science and Technology, Age Dimension Research
            Center; 1-1-1, Higashi, Tsukuba, Ibaraki 305-8566, Japan
            (E-mail:koji-furukawa@aist.go.jp, Tel:81-29-861-6749,
            Fax:81-29-861-2704)
FEATURES             Location/Qualifiers
     source          1..398
                     /organism="Mus musculus"
                     /mol_type="genomic DNA"
                     /strain="C57BL/6"
                     /db_xref="taxon:10090"
                     /haplotype="H-2B"
                     /cell_type="liver cells"
                     /germline
                     /note="Mus musculus genomic DNA for immunoglobulin JH1
                     gene"
     gene            212
                     /gene="JH1"
     CDS             212
                     /gene="JH1"
                     /note="9th position is occupied by Thr instead of Ala used
                     in H-2D mice;
                     a part of immunoglobulin H-chain V-region"
                     /codon_start=1
                     /product="immunoglobulin H-chain V-region"
                     /protein_id="BAD90913.1"
                     /translation="YWYFDVWGTGTTVTVSS"

  Query Match             100.0%;  Score 20;  DB 804;  Length 398;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGACATGGGGAGATCTGAGA 20
              ||||||||||||||||||||
Db        109 TGACATGGGGAGATCTGAGA 128

	Rohatgi et al. JH outer

    PNG
    media_image1.png
    211
    642
    media_image1.png
    Greyscale

	Rohatgi et al. JH inner

    PNG
    media_image2.png
    218
    651
    media_image2.png
    Greyscale

	Therefore, the instant primers with SEQ ID NO: 1 and 2 anneal to the same sequence of the JH region as the outer and inner primers of Rohatgi et al.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a nested amplification strategy of Hutchinson et al. with the gene-specific primers hybridizing to the J-region of the IgH and IgL genes, as suggested by Rohatgi et al. The motivation to do so would have been that using the J-region primers allowed amplification of shorter fragments encompassing the VDJ region, allowing for complete sequencing of the whole region. As can be seen from Fig. 3 of Hutchins et al., the amplified fragment is about 500 bp long, leaving a gap of 200 bp in the sequence without sequencing reads, therefore potentially missing rearrangement points and mutations. 
	Further it would have been prima facie obvious to one of ordinary skill in the art to have chosen the primers within the JH region in such a way as to optimize the length of sequencing library fragments. As stated by Rohatgi et al. (page 206, sixth paragraph):
	“The Ig sequences were downloaded from the international ImMunoGeneTics information system (IMGT; http://imgt.cines.fr) (Lefranc, 2003) and IgBLAST (http://www.ncbi.nlm.nih.gov/igblast/) databases. The sequenceswere grouped into various
Ig gene families according to IMGT nomenclature. The sequences were aligned and analyzed using MacVector (with Assembler) software (version 9.5.1, MacVector Inc., USA). The designed primers were tested using PCR simulating software, Amplify 3 (version 3.1.4) (http://engels.genetics.wisc.edu/amplify).”
Therefore considering that primer design and testing can be performed in silico using known sequences, the claimed primers are prima facie obvious over primers of Rohatgi et al. in the absence of secondary considerations.
23.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        July 29, 2022